Citation Nr: 1637577	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-09 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a left thigh shell fragment wound (SFW), with involvement of Muscle Group XIV (left thigh muscle injury).

2.  Entitlement to a rating in excess of 10 percent for hypoesthesia of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who had active service from April 1951 to January 1953.   The procedural history of these matters is complex.  In October 2002, the Veteran filed a claim for an increased rating for left thigh muscle injury.  A September 2007 Board of Veterans' Appeals (Board) decision (by a Veteran's Law Judge (VLJ) other than the undersigned, who is no longer with the Board, and following a Travel Board hearing) granted an increased (to 30 percent) rating for left thigh muscle injury (a determination not appealed by the Veteran, and now final), and remanded for additional development the matter of entitlement to a separate rating for neurological manifestations of that injury.  The increase in the muscle rating to 30 percent was implemented by a July 2008 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC).  

Regarding the Board-remanded matter concerning a separate rating for neurological manifestations, following a September 2009 VA examination a November 2009 rating decision by the AMC sua sponte again adjudicated the matter of the rating for a left thigh SFW muscle injury, and increased the rating further to 40 percent rating; neurological manifestations were not addressed in that rating decision.  The Veteran filed an April 2010 notice of disagreement (NOD) with that decision; a statement of the case (SOC) was issued in April 2013; and he perfected an appeal in the matter that month.  Thus, the matter of the rating for left thigh SFW muscle injury is before the Board on appeal from the November 2009 rating decision by the AMC.  

An April 2013 rating decision by the Oakland, California VA Regional Office (RO) granted a separate 10 percent rating for hypoesthesia of the left lower extremity (as a neurological manifestation of the left thigh SFW), effective the date of the September 2009 VA examination; the Veteran was notified of that decision in May 2013 and did not initiate an appeal of the decision.  

The matter of the rating for left thigh muscle injury came before the Board again in December 2015, when it was remanded (by another VLJ other than the undersigned) for additional development.  The Board also took jurisdiction of an appeal of the rating assigned for hypoesthesia of the left lower extremity, determined that the September 2009 VA examination was inadequate, and remanded that matter for additional development, as well.  (No appeal has been raised or initiated with respect to the effective date assigned for hypoesthesia.)  

[An April 2016 rating decision by the AMC granted another separate (20 percent) rating for a left femoral (anterior crural) nerve injury.  The Veteran has not initiated an appeal of that determination; the period of time for doing so has not lapsed.]  

The Veteran's claims file is in the jurisdiction of the Oakland RO.  The case is now assigned to the undersigned.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board acknowledges the complicated procedural history of this case and the delay inherent in yet another remand for additional development.  However, this remand is made necessary, in part, by the Veteran's inconsistent reports and his failure to recognize that there are pertinent outstanding records that may be critical to resolving the claims at issue.

On March 2016 VA examination, the Veteran stated that he had long-standing weakness and numbness of the left thigh related to his service-connected muscle injury, and that his 1985 retirement from truck driving was largely due to such disability.  Based on the Veteran's reported history, the examiner opined that the Veteran's reported chronic weakness was related to his service-connected injury and affected his employability.

At a May 1991 VARO hearing Veteran testified that he retired from employment as a truck driver in 1975, following a car accident that resulted in a back injury.  He stated that he was placed on medical retirement, and then awarded Workman's Compensation.  (See hearing transcript, pages 9-10.)  At that time, he reported weakness and numbness of the left leg.  On January 2003 VA examination he denied any left thigh muscle weakness.  During the March 2007 Travel Board hearing, he testified that his left thigh numbness began in January 2007.  VA treatment records from 2004 through 2006 note on-going private treatment for radiculopathy (i.e., neurological disability) of the lower extremities related to an on-the-job back injury (resulting from a motor vehicle accident (MVA)), for which the Veteran was receiving Workman's Compensation.  However, muscle strength was reported to be normal, and a neurological deficit was not noted on physical examination.  A March 2007 private treatment record from Dr. Daquioag notes that the Veteran is totally disabled due to chronic low back pain (the etiology of which was not addressed).  This conflicting evidence in the record outlined above was not addressed on March 2016 VA examination, which suggests that the opinion offered was based on an incomplete/inaccurate factual predicate.  Furthermore the record identifies clearly pertinent evidence (private treatment and Workman's Compensation records) that has not yet been sought for association with the record.  

Records of the Veteran's 1975 on-the-job back injury and related lower extremity neurological manifestations, to include records associated with his Workman's Compensation claim and of private medical treatment for such disability, are clearly pertinent to his claim for an increased rating for hypoesthesia (a neurological impairment) of the left lower extremity and for a rating in excess of 40 percent for left thigh muscle injury (which requires consideration of the effects of such disability on the Veteran's employability-for the purpose determining whether referral for consideration of an extraschedular rating is warranted, as 40 percent is the maximum schedular rating under Code 5314.)  See Mittleider v. West, 11 Vet. App. 181 (1998) (where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, all symptoms must be attributed to the service-connected disability.)  Remand is required to secure such records for association with the claims file.  [The Board also observes that 38 C.F.R. § 4.55(a) prohibits combination of muscle injury ratings with peripheral nerve paralysis of the same body part unless the injuries affect entirely different functions.]

The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.]

As the prior examinations of record were conducted without benefit of the records requested herein (i.e., based on incomplete medical history), and did not resolve the apparent conflicts in the medical record, another examination to assess the severity of his service-connected left thigh muscle injury and left lower extremity hypoesthesia is necessary.  The AOJ's readjudication of the left thigh SFW muscle injury claim must include a finding as to whether referral for consideration of an extraschedular rating is warranted.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all evaluations and treatment he has received for his low back disability/radiculopathy, and to provide the releases necessary for VA to secure complete records of all private evaluations or treatment (that are not in the record).  He must specifically provide identifying information and releases for VA to secure complete records of treatment he received from Dr. Daquioag.  Furthermore, he must provide releases for VA to secure complete records pertaining to his claim and award of Workman's Compensation following a 1975 motor vehicle accidence with back injury (to specifically include any determination on such claim, as well as the complete medical records considered in connection with the claim).  

The AOJ should secure for the record complete clinical records of any and all evaluations or treatment the Veteran has received for his left thigh SFW residuals from all providers, to specifically include updated records of all pertinent VA treatment.  

If the Veteran does not provide the necessary identifying information/releases for private records sought (specifically including all records pertaining to his Workman's Compensation claim) within a year following the request, the claim should be further processed under 38 C.F.R. §  3.158 (a).  If a private provider does not respond to VA's request for records which the Veteran authorized VA to secure, he should be so advised, and reminded that ultimately it is his responsibility to ensure that pertinent private records are received.

2.  Thereafter, if (and only if) the record is complete (the records sought are received and the claim has not been processed under 38 C.F.R. § 3.158 (a)), the AOJ should arrange for the Veteran to be examined by an orthopedic surgeon (with neurological consult if deemed necessary) to ascertain the current severity of his left thigh muscle injury and hypoesthesia of the left lower extremity.  The entire record (to include this remand) must be reviewed by the examiner(s) in conjunction with the examination.  The examiner(s) should elicit from the Veteran his complaints regarding the nature and severity of his functional impairment.  The examiner(s) must note all related functional limitations found, note the degree of any related muscle weakness or atrophy and describe any neurological manifestations.  

As 40 percent is the maximum rating available under Code 5314, the examiner(s) should note whether there is involvement of any other muscle group; whether there are any symptoms or impairment beyond severe injury to muscle group XIV; and whether the Veteran's hypoesthesia is consistent with/analogous to complete or mild, moderate, or severe incomplete paralysis of the sciatic nerve.  (The examiner(s) is/are advised that any functional impairment attributed to the muscle group XIV injury may not also be attributed to hypoesthesia.)  The examiner(s) should also distinguish, to the extent possible, symptoms associated with the Veteran's service-connected muscle and neurological disabilities from those associated with intercurrent postservice injuries, including from the 1975 on-the-job MVA.  

The examiner must(s) explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.  

3.  The AOJ should then review the record, arrange for any further development suggested by additional evidence received (to include referral for extraschedular consideration, if found warranted), and readjudicate (under 38 C.F.R. § 3.158 (a) if applicable) the claims on appeal.  [If referral for extraschedular consideration is not deemed warranted, the AOJ should specifically address the matter in a formal finding.]  If either remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  [If the Veteran does not provide the releases sought, and the AOJ finds that 38 C.F.R. § 3.158 (a) does not apply, the SSOC must include explanation for such determination.]  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

